DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-33, 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 19, it is unclear what the scope of “jointly optimizing” is. How optimizing is optimizing? Would any optimization of combination of the template time pattern and the segmentation of the periodic component be considered as “joint optimizing”? 
In response to Applicant’s argument that “jointly optimizing is well known in the art as being one example of a multi-objective optimization technique,” the Examiner disagree. First, Applicant has never recite the word “multi-objective optimization” in the Specification. Secondly, a Wikipedia page does not prove a well-known of “jointly optimizing.” Thirdly, even reading from the Wikipedia page, “jointly optimizing” is never 
In response to Applicant’s argument that:
the claim requires that “determining a segmentation” includes (1) “determining a template time pattern” and (2) “determining the segmentation ... based on the determined template time pattern.” Since the neither is known a-priori, the determination of the segmentation includes “jointly optimizing” both the template time pattern and the segmentation to converge to an optimized segmentation based on an optimized template time pattern.
See Arg. Page 2.
However, Applicant still has not explained what an optimized segmentation is, and what an optimized template time pattern is. And Applicant has not explained or recited what method is USED to optimize the segmentation of the periodic component, and what method is USED to optimize template time pattern. Because Applicant has NOT recited any range, level, or method, or algorithm, any reading in light of the specification (of which Applicant still has not pointed to anywhere) can possibly be used to obtain a template time pattern and a segmentation of the periodic component, and to call them optimized. Furthermore, Applicant has added claim 36 to further narrow the scope of jointly optimizing by reciting that iteration of … template time pattern and the segmentation of the … are updated.  So in this claim, claim 36 exemplifies one way (of many) that something that can be iteratively updated is an optimization. But for claim 19, jointly optimizing can possibly be anything. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 19, 21-27, 32-33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Emotion Recognition Based on Physiological Changes in Music Listening, IEEE TRANSACTIONS ON PATTERN ANALYSIS AND MACHINE INTELLIGENCE, VOL. 30, NO. 12, DECEMBER 2008, from IDS filed on December 3, 2019, hereinafter Kim ‘2008) in view of Schriefl et al.(US 2014/0276133, hereinafter Schriefl ‘133).
In re claims 19 and 33, Kim ‘2008 teaches a method for determining an emotional state of a subject (title), the method comprising: receiving a motion based physiological signal associated with a subject (pages 2071-2072, 3.2. and fig. 3), the motion based physiological signal including a component having a periodic component (fig. 5, fig. 7, etc.) related to the subject's vital signs; … and determining an emotional state of the subject based at least in part on the segmentation of the periodic 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
component. (page 2079, fig. 4, table 3). 

Schriefl ‘133 teaches determining a segmentation of the periodic component includes determining the template time pattern for periods in the periodic component (0011) and determining the segmentation of the periodic component based on the determined template time pattern (0026, 0041, 0049-0053, 0055-0056, 0070); the determination of the segmentation also including jointly optimizing the template time pattern and the segmentation of the periodic component (0011; note that “where similar signal patters (or shapes) are found” reads on claim 33 “minimizes the differences in shape between periods in the periodic component” because similar signal patterns or shapes would have minimum differences in shape.). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘2008 to include the features of Schriefl ‘133 in order to provide robust algorithm against changes in periodicity, noise, and artefacts.
In re claim 20, Kim ‘2008 teaches wherein determining the emotional state of the subject is based at least in part on the segmentation of the periodic component (page 2072, 4 Methodology; 4.1 Preprocessing).

In re claim 22, Kim ‘2008 teaches further comprising determining the heartbeat component including determining a second derivative of the motion based physiological signal (page 2075, col. right, para 1 & 3).
In re claim 23, Kim ‘2008 teaches further comprising determining the heartbeat component including applying a band-pass filter to the motion based physiological signal (page 2073, 4.1 Preprocessing).
In re claim 24, Kim ‘2008 teaches further comprising determining the respiration component including applying a low-pass filter to the motion based physiological signal (page 2073, 4.1 Preprocessing).
In re claim 25, Kim ‘2008 teaches wherein determining the emotional state of the subject includes applying an emotion classifier to one or more features determined from the motion based physiological signal associated with the subject (abstract; page 2072, 4 Methodology; page 2076, 4.3 Classification, etc.).
In re claim 26, Kim ‘2008 teaches wherein determining the emotional state of the subject includes applying an emotion classifier to one or more features determined from the determined segmentation of the periodic component (abstract; page 2072, 4 Methodology; page 2076, 4.3 Classification, etc.).
In re claim 27, Kim ‘2008 teaches further comprising presenting the emotional state in a two-dimensional grid including a first, arousal dimension and a second, valence dimension (fig. 1).

Schriefl ‘133 teaches determining the segmentation of the periodic component includes determining the template time pattern for periods in the periodic component (0011) and determining the segmentation of the periodic component based on the determined template time pattern (0055-0056, 0070); the determination of the segmentation also including jointly optimizing the template time pattern and the segmentation of the periodic component (0011; note that “where similar signal patters (or shapes) are found” reads on claim 33 “minimizes the differences in shape between periods in the periodic component” because similar signal patterns or shapes would have minimum differences in shape.). Note that a series of heartbeats is a consecutive periods in the periodic component of the heartbeat. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘2008 to determine a template time pattern for consecutive periods in the periodic component by include the template features of Schriefl ‘133 to determine the consecutive periods of Kim ‘2008 in order to provide robust algorithm against changes in periodicity, noise, and artefacts.
In re claim 35, Schriefl ‘133 teaches further comprising determining a morphology of the plurality of periods in the motion based physiological signal (0011). Note that Applicant defines morphology as “e.g., the time pattern or shape[)] of the heartbeats.” Para 0062.
In re claim 36, Schriefl ‘133 teaches wherein the jointly optimizing of the template time pattern and the segmentation of the periodic component includes iteratively .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘2008 and Schriefl ‘133, in view of Schecter (2007/0191901, hereinafter Schecter ‘901).
In re claim 28, Kim ‘2008 fails to teach wherein the motion based physiological signal associated with the subject is determined, at least in part, from an accelerometer measurement.
Schecter ‘901 teaches wherein the motion based physiological signal associated with the subject is determined, at least in part, from an accelerometer measurement (0167, 0168, 0175, 0192).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘2008 and Schriefl ‘133 to include the features of Schecter ‘901 in order to use conventional apparatus to detect motions of a monitored subjects. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘2008 and Schriefl ‘133 in view of Sato et al. (US 2013/0197401, hereinafter Sato ‘401).

Sato ‘401 teaches teach wherein the motion based physiological signal associated with the subject is determined, at least in part, from an ultrasound measurement (0103).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘2008 and Schriefl ‘133 to include the features of Sato ‘401 in order to use conventional apparatus to detect motions of a monitored subjects such as heart rate.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘2008 and Schriefl ‘133 in view of Lavon et al. (US 2013/0001422, hereinafter Lavon ‘422).
In re claims 30-31, Kim ‘2008 fails to teach wherein the motion based physiological signal associated with the subject is determined, at least in part, from a radio frequency based measurement; wherein the motion based physiological signal associated with the subject is associated with a video based measurement.
Lavon ‘422 teaches wherein the motion based physiological signal associated with the subject is determined, at least in part, from a radio frequency based measurement (0034); wherein the motion based physiological signal associated with the subject is associated with a video based measurement (0059, 0060, 0065).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kim ‘2008 and Schriefl ‘133 to include the features of Lavon ‘422 in order to use conventional apparatus to detect motions of a monitored subjects such as respiratory or cardiac motions. 

Response to Arguments
Applicant's arguments filed on January 07, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Schriefl may describe a method for identifying locations of heart beats using cross-correlation, but that method does not involve any joint optimization,” the Examiner disagrees. Applicant still has not explained what an optimized segmentation is, and what an optimized template time pattern is. And Applicant has not explained or recited what method is USED to optimize the segmentation of the periodic component, and what method is USED to optimize template time pattern. Because Applicant has NOT recited any range, level, or method, or algorithm, any reading in light of the specification (of which Applicant still has not pointed to anywhere) can possibly be used to obtain a template time pattern and a segmentation of the periodic component, and to call them optimized. Furthermore, Applicant has added claim 36 to further narrow the scope of jointly optimizing by reciting that iteration of … template time pattern and the segmentation of the … are updated.  So in this claim, claim 36 exemplifies one way (of many) that something that can be iteratively updated is an optimization. But for claim 19, jointly optimizing can possibly be anything. Furthermore, Schriefl teaches obtaining a template time pattern (0011) and a . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793